STBAHP, C. J.
(dissenting).
I dissent. The facts, in brief, are: The capital stock of the bank was two thousand shares of the par value of one hundred dollars each. W. S. McCornick, the president, owned a little more than fifty per cent of the stock. The defendant, the cashier, owned fifty shares. The remaining shares of stock were owned by various other individuals. On the 12th day of January, 1908, one hundred and six thousand, two hundred and fifty dollars of the reserve fund of the bank was found missing. The president asserted to the cashier that he “considered him responsible for the loss, being the custodian of that particular fund and having the combination to the reserve chest.” No claim is made that the cashier took the money, or that he had anything to do with the taking of it, nor that the money was lost through his negligence; nor did the president accuse him of such, or any, wrongful conduct. He merely asserted to the cashier that he thought he was responsible for the loss because he was the cashier and had the combination to the reserve chest. Such responsibility was denied by the cashier. According to the testimony of the president, who was the principal witness for the plaintiff, he made a proposition to the cashier that he would pay to the bank fifty thousand dollars if the cashier would pay thirteen thousand, two hundred and fifty dollars. Such payments, together with forty-three thousand dollars of undivided profits, would make an amount equal to one hundred and six thousand, two hundred and fifty dollars, the amount found missing. The cashier at first declined to pay such an amount. He was willing to pay only an amount equal to what his proportionate share would have been had an assessment been levied on all of the stock. The president asserted that the fact of the loss could not then be made known to the directors, nor to the stosckholders, without causing a run on the hank. They further discussed the question as to how they should be reimbursed in the event that the president paid the fifty thousand dollars and the cashier thirteen thousand, two hundred and fifty dollars. The latter insisted that he should be paid in full before the *204president should be paid anything. The president did not agree to that. They then decided to- refer the matter to Mr. T. It. Cutler, the vice president. Mr. Cutler, also a witness for the plaintiff, testified: “I did not feel that I was called upon to decide the payment of the thirteen thousand, two hundred and fifty dollars. That seemed to be fixed between the two of them, what should be paid. It was the question with me, that I was left to decide, as to whether Mr. Nelson should receive thirteen thousand, two hundred and fifty dollars provided they recovered any of the money— either recovered it from the robbers or thieves, or any assessment that might be levied.” After several conferences with both of them, the vice president decided that the cashier should receive one-half of the thirteen thousand, two hundred and fifty dollars before the president received anything. Thereupon the president, on the 22d day of January, 1908, paid to the bank fifty thousand dollars, and the cashier gave his note for thirteen thousand, two hundred and fifty dollars payable in thirty days. He refused to pay the note when it became due, whereupon this action was brought on the 11th day of December, 1908. In his answer the cashier admitted the execution of the note and pleaded want of consideration. That was the'only issue tried. The plaintiff introduced the note in evidence and rested. The defendant gave testimony tending to show that the note was given without consideration.
Upon the evidence thereafter adduced by plaintiff, it claims that “three distinct valuable considerations” were shown: (1) That the contention made by the president' to the cashier that the latter was responsible for the loss, because he was the cashier and had the combination to the reserve chest, and the cashier’s denial of such responsibility, constituted a settlement of a disputed and unadjusted claim; (2) that the promise of the president to pay to the bank fifty thousand dollars upon the cashier’s promise to pay thirteen thousand, two hundred and fifty dollars also constituted a sufficient consideration, within “the rule that a subscription of one individual to a common cause is sup*205ported by tbe subscription of others to tbe same cause;” (3) tbat tbe president of tbe bank suffered a detriment by making tbe payment of fifty thousand dollars, and tbat such payment inured to tbe benefit of tbe defendant by increasing tbe value of tbe capital stock of tbe bank. Upon these matters considerable evidence was given by both parties. Tbe trial lasted a day. When tbe court made findings, it merely found tbat tbe note was given “for a valuable consideration.” Appellant urges tbat tbe ultimate fact of consideration was not found, and tbat the evidence is insufficient to show a good or valuable consideration. I think tbe appellant is entitled to prevail on both contentions.
We are told tbat all tbat was required to be alleged in tbe complaint with respect to tbe consideration was tbat tbe note was executed and delivered for “a valuable consideration,” and tbat a finding in such language was all tbat was required. In particular cases courts have said tbat findings of ultimate facts in tbe language of the complaint was all tbat was necessary, when tbe allegations were not themselves open to tbe objection tbat they are statements of conclusions and not ultimate facts. Tbe language so used was proper enough as applied to tbe particular cases in which it was employed, but such language should not be made so flexible and general as to apply to all cases. Tbe court was required to clearly and specifically find tbe ultimate facts as established by tbe testimony and put in issue by tbe pleadings. It might well be tbat in a large majority of cases findings of ultimate facts in tbe language of pleadings is quite sufficient. But what is the situation here ? Tbe court tried but one issue. It consumed a' day in bearing and receiving evidence upon tbe subject of consideration. Upon such evidence adduced tbe plaintiff contends tbat “three' distinct valuable considerations” were shown. But all tbe court found upon tbe subject is tbat tbe note was given for a “valuable consideration.” Such a finding gives no more enlightenment as to tbe ultimate facts found, and upon which tbe court beard evidence for a day, than if tbe court bad made a finding tbat be “found tbe issue” in favor of tbe *206plaintiff. It cannot be ascertained whether the court found that a settlement was made of a disputed and unadjusted claim, as contended for by the plaintiff, and that such settlement constituted the consideration for the note, or whether the court found that the defendant promised to pay to the bank thirteen thousand, two hundred and fifty dollars in the event that the president paid fifty thousand dollars, and' that such mutual promises constituted the consideration, or whether the court found that the payment of fifty thousand dollars to the bank by the president was a detriment to him or a benefit to the defendant. The finding is not unlike a case where upon a plea of want of consideration the plaintiff contended that the note was given as the result of a transaction had with the defendant wherein the plaintiff claimed' that he loaned money to the defendant, rendered services at his request, and sold and delivered goods to him, and that each and all constitute a good and valuable consideration for the note, and after several days spent in the trial of such matters, in which the plaintiff gave evidence tending to support all three claims, and the defendant denying them, the court merely found that the note was given “for a valuable consideration.” Upon such a finding it could not be ascertained whether the court found the ultimate fact that the plaintiff loaned money to the defendant, or rendered services for him, or sold and delivered goods to him. There, as here, the reviewing court is compelled to review the whole case and make its own findings with respect to the consideration, which, in a law case, we are not permitted to do. Though not intended, and expressly disclaimed, yet that is what I think has been done here.
Aside from this, I also am of the opinion that no sufficient facts are shown to constitute a good or valuable consideration. The first contention made is that the note was given in settlement of a disputed and unadjusted claim of one hundred and six thousand, two hundred and fifty dollars, which the president asserted against the defendant. I do not find any evidence to support such a contention. The only witnesses who testified in respect of such a subject were *207the president and the defendant. The former testified: “Q. Was there any agreement made between yon and Mr. Nelson that the giving of the thirteen thousand, two hundred and fifty dollars, that his part could settle his obligation for the one hundred and six thousand, two hundred and fifty dollars? A. Any agreement? Q. Yes. Was there anything said to that effect? I will add that to the question. A. I don’t hardly understand the question. Q. Did you say to Mr. Nelson that if he would give the thirteen hundred, two hundred and fifty dollars that that would settle his obligation for the one hundred and six thousand, two hundred and fifty dollars, which had been taken and which you said he was responsible for? A. No, I don’t think I said that. Q. Did not say that, nothing to that effect ? A. No. Q. If there was anything said whereby such an arrangement — - from which such an arrangement could be drawn that you recollect ? A. Nothing that I can recall.” The defendant testified as follows: “Q. Wasn’t the reason that you paid more (than the president in proportion to the stock owned by them) this: That McCornick, in substance, said to you, you are liable for the one hundred and six thousand, two hundred and fifty dollars, because you are the cashier, were the cashier when this money was lost, you were custodian of it; therefore you should pay more in proportion than me ? A. No, sir. That was not the reason. Q. Did he say that to you? A. He may have done. Q. Do you remember it ? A. No, sir; I do not. In fact, I don’t believe he said it.”
This is all the evidence on such subject. While the president testified that he told the defendant that he thought he was responsible for the loss because he was the cashier, and the defendant testified that he “don’t believe he said it,” yet both testified that the note was not given for any such purpose. Furthermore, there is no evidence to show that the defendant had anything to do with the taking of the missing funds, or that the loss was in any manner occasioned through his negligence, fault, or conduct. The president did not accuse him of any such things. Nor upon the record *208is there any claim made that he took the money, or that it was lost through his negligence or other conduct. The only accusation made, and that by the president, was that the defendant, by virtue of his position as cashier and the custodian of the fund, was responsible for the loss no matter how it was occasioned, whether by robbers or otherwise. But, whatever the president or the defendant may have thought of such a remarkable and unfounded contention of liability of a cashier of a bank, both of them testified that the note was not given in settlement of such supposed or any other obligation.
A further contention is made by plaintiff that McOor-nick’s promise to pay fifty thousand dollars to the bank was a sufficient consideration for the defendant’s promise in the note to pay thirteen thousand, two hundred and fifty dollars. I pass without considering the question of inconsistency of the contentions, or of plaintiff’s right to shift its claim with respect to the consideration from one thing to another, and its final summary of claiming “three distinct valuable considerations” for the note. After the defendant gave testimony tending to show that the note was given without consideration, it would seem that the plaintiff ought to have had some reasonably well-defined idea what the note was given for. It is not enough that it points to several or a number of things which, singly or collectively, might have constituted a sufficient consideration. The president of the bank testified that he said to the cashier that he would pay fifty thousand dollars to the bank if the defendant paid thirteen thousand, two hundred and fifty dollars. This was denied by the defendant. But in determining the question in hand I take the evidence which makes most strongly for the plaintiff, and therefore I assume such fact to be as testified to by the president. I readily concur in the rule, as contended for by the plaintiff, that, “when several agree to contribute to a common object which they wish to accomplish, the promise of each is a good consideration for the promise of the others.” But I find no evidence rendering the rule applicable. I think it clear, upon plaintiff’s evidence, that the de*209fendant did not agree to pay thirteen thousand, two hundred and fifty dollars, or to give his note, as a mere donation, or gift, or contribution; but that he was in some way to be reimbursed for or repaid the money to be paid by him to the bank. Neither did McCornick agree to contribute or donate or pay the fifty thousand dollars to the bank without any understanding or expectation that he was in some way to be reimbursed or paid back. The very thing about which the president and the cashier most disagreed in their contentions was the division of the money when refunded by the bank; the cashier contending that he should receive all of his money before the president received any, and they finally agreeing to leave such question to the vice president.
TJpon this subject the president testified: “Should anything be returned of that amount stolen, or an assessment on the stock of the bank, any way that money got back, he (Nelson) wanted to get the whole of his amount first, in case there wasn’t enough to pay it all back he should get his first. That we agreed to leave to Mr. Outler. Q. Now, Mr. Mc-Cornick, I understand, then, that the arrangement between you and Mr. Nelson, in case the bank levied an assessment and returned anything to you and Mr. Nelson, that you should divide it in given proportions. That was your conversation, was it? A. Well, as I say, he wanted the whole of his first. Q. You finally decided that he should get half of his first ? A. Bishop Cutler did, and we agreed to that. Q. Yes ? A. Yes, we agreed. Q. So you can understand my question, I will repeat it: The conversation was to the effect that, in case the bank returned anything to you or Mr. Nelson because of having put in this sixty-three thousand, two hundred and fifty dollars, he should get half of what he put in before you took anything personally? A. That’s right.”
True, he further testified that there was no binding agreement made with the bank that anything should be returned, but he all the time asserted to the cashier and to the vice president that he could not then let the board of directors *210know of the loss without causing a run on the bank. lie repeatedly testified that the money to be paid by him and the cashier was to be returned in case the lost money was recovered, and further also testified: “I certainly thought, expected, that the bank would reimburse us. ... I was acting as president of the bank. I was president of the bank. As far as my authority went, it was binding on the bank. .... I didn’t enter into any writings with the bank. Q. It (the money paid by the president) was not intended to be a gift to the bank ? A. Well, the money that was stolen was not a gift. That’s one thing certain. Q. Mr. McCor-nick, I just want a clear answer to the question. I have reference to the fifty thousand dollars which you gave. You say you thought and intended in these negotiations that the bank should at least reimburse you and Mr. Nelson to the extent of the moneys they recovered of that which was stolen ? A. Well, I testified to that many times. That is the intention and expectation, that we would be reimburse in case the bank ever recovered any of this money. Q. You never intended to give it to the bank ? A. Didn’t give it if they ever got it back. Q. You understood there was some sort of an obligation upon the bank to reimburse you, that was in case they recovered ? A. Certainly. I have said that many times. Q. Didn’t you( state to Mr. Nelson, wasn’t it the understanding that, inasmuch as you and he had stepped into the breach at a time when the loss could not be made public, you would submit the matter to the board of directors with the idea of having them reimburse you by assessment or otherwise? A. No, I don’t think I said it in them words. Q. What were the words you said ? A. Believe I stated I hoped the board of directors or stockholders might see fit to come up later and reimburse us in case they didn’t recover. Q. That’s what I am getting at. So there was something said between you and Mr. Nelson? A. I said I hoped they would, and I think he hoped so too. . . . We merely talked that we hoped that the stockholders or board of directors might do it, that the stockholders might see their way clear to reimburse us in part if not all. . . . And that the stock*211holders might, in the future, see thir way clear to stand their portion pro rata of this loss in part, if not all.”
The cashier testified that “Mr. MeCorniek promised me he would call the stockholders, or board rather, together as soon as the time was prudent to submit it to them, and he thought they would be willing to put up1 their pro rata.”
Had MeCorniek and the defendant agreed that the former should contribute or donate or pay to the bank permanently or unconditionally fifty thousand dollars and the latter thirteen thousand, two hundred and fifty dollars, with no understanding either expressed or implied that neither was to be reimbursed or paid back, or that the bank or the directors or stockholders were in no manner to account to them for the money so paid, the rule invoked by plaintiff might be applied. I however, find no evidence to justify such a finding. Nor is it claimed by the plaintiff that the fifty thousand dollars paid by MeCorniek was paid, nor that the note given by the defendant was given under such circumstances. No such position was taken by the plaintiff in the court below, nor is such a position urged here. The position taken and urged by it is that, inasmuch as the fact of the loss could not then be made known to the board of directors or the stockholders without making the loss public and occasioning a run on the bank, MeCorniek agreed to put into the bank fifty thousand dollars in consideration of defendant’s paying thirteen thousand, two hundred and fifty dollars. When both the defendant and the vice president urged that the matter be submitted to the directors for their action to devise means to replenish the lost funds by the levying of an assessment, upon all the stock, or otherwise, the president persistently objected to such action at such time upon the only ground that to then submit the matter to the board would make the loss public and create a, run on the bank. It is very clear to me, and I think the only conclusion permissible from the record is, that to' tide the bank through an emergency until such time when the board could safely deal with the matter the president agreed to advance or pay to the bank fifty thousand dollars for its temporary *212use and benefit in the event that the defendant paid thirteen thousand, two hundred and fifty dollars for a like purpose. That, I think, is the most that can be properly claimed for plaintiff’s evidence. I do not find anything in the record to warrant the conclusion that the fifty thousand dollars paid by McCornick, or that the thirteen thousand, two hundred and fifty dollars agreed to be paid by the defendant, was to be a permanent fund of the bank in the sense that neither it nor the board, or stockholders, were in no manner to account for such payments. And how unreasonable and un-businesslike it is to suppose that the president of the bank, wholly innocent and blameless of the loss and in no sense responsible for it, should pay fifty thousand dollars for the permanent use and benefit of the bank and of its stockholders with no expectation or understanding that he was in some way to be reimbursed or repaid. At any rate, under the evidence it is very clear that neither McCornick nor the defendant, when the latter promised to pay the bank thirteen thousand, two hundred and fifty dollars, intended that such payment should be absolute and unconditional and as and for a permanent fund of the bank. So, upon the evidence viewed in the light most favorable for the plaintiff, the most that can be legitimately claimed for it is that McCornick agreed to pay to the bank for its temporary use and benefit, to advance or lend to it, fifty thousand dollars, in the event that the defendant paid thirteen thousand, two hundred and fifty dollars for a like purpose. Now, that is a good contract founded upon a sufficient consideration for an agreement to lend or advance money, but not to support the promise contained in the note to pay thirteen thousand, two hundred and fifty dollars absolutely and unconditionally, nor to entitle the beneficiary for whose benefit the money was promised to demand or claim the money absolutely and permanently, as the plaintiff necessarily does in this action. Had the defendant 'paid the thirteen thousand, two hundred and fifty dollars to the bank, under the circumstances disclosed by plaintiff’s evidence, the law undoubtedly would have implied an agreement to pay it back or to reimburse him, for the *213evidence is most positive and direct that the payment promised by him was not intended as a gift or permanent payment, but that he was in some manner to be repaid or reimbursed. As I view the situation, it is this: A. agrees to advance and lend to D. a certain sum of money if B. will also advance and lend to D. a certain sum. A. performs the agreement and advances the money. B. fails. Now, depending upon circumstances, I can see how D. might have legal cause for complaint against B. for damages on account of his breach, but I do not understand upon what principle of law he could properly sue B. to recover the promised money absolutely, unconditionally, and permanently. It may, however, be said that the defendant here, when he executed the note, promised to pay absolutely and unconditionally. So he did. But it was not that promise which was made to McCornick. It was not that promise upon which McCornick agreed to pay nor paid the fifty thousand dollars. He testified that in his conversations and negotiations with the defendant nothing was said about the defendant giving his note; that he understood that the defendant was to pay in cash, in effect, not for a permanent but temporary use of the bank, as I have heretofore shown; and that he had no knowledge that the defendant had given his note until after McCornick had paid the fifty thousand dollars.
There being a total want of evidence that McCornick promised to pay, or that he paid, fifty thousand dollars unconditionally, and as a permanent fund, or that he promised to pay, or paid, the fifty thousand dollars upon any promise or understanding that the defendant was to pay thirteen thousand, two hundred and fifty dollars unconditionally and as and for a permanent fund, and the evidence as I view it conclusively showing the contrary, I think no consideration is shown to support the defendant’s promise contained in the note to so pay absolutely and unconditionally and as and for a permanent fund. Upon the evidence adduced, and upon the transaction as shown by the record, I do not see anything, in case McCornick should not be repaid or reimbursed, to prevent his recovering for money had and received, or *214maintaining some appropriate action seeking to be reimbursed. But how about this defendant, upon an affirmance of the judgment below which gives the plaintiff an unconditional and specific judgment against the defendant for a sum certain and the right to an execution to enforce it absolutely the same as any other absolute and unconditional money judgment? And if upon the remittitur to the court below the judgment is satisfied by him, either voluntarily or by execution, I do not now see what claim he may thereafter successfully assert, either against the bank or his associate stockholders, for reimbursement or contribution. It would seem that the adjudication that the promise contained in the note to pay absolutely and without conditions was founded upon a sufficient consideration, and the affirmance of the judgment without conditions or limitations of any kind would be a complete bar to any claim or demand which the defendant might thereafter assert against the bank for money had and received, or to be repaid or reimbursed, even though the bank should recover every dollar of the lost fund from the wrongful taker. In other words, upon the record viewed in the light most favorable for the plaintiff, it indisputably is made to appear that the defendant promised to pay a certain sum of money to the bank upon conditions of repayment or reimbursement, yet a money judgment of absolute and unconditional payment of such sum is entered against him which bars him from hereafter asserting any claim of repayment because he gave the note, instead of paying the promised money in cash. Upon the evidence adduced by the plaintiff, it is evident to me that, had the defendant paid the money instead of giving the note, he would have been entitled to have it repaid, or to be reimbursed. And it is just as evident to me, had he not paid it, and had the bank sued to recover it from him, on the promise and agreement as testified to by plaintiff’s witnesses, the promise and agreement which it is contended constitutes the real consideration for the note, the action would have been unsuccessful, for the ■obligation or promise, as testified to, to pay upon an understanding of repayment, or reimbursement, would have been *215dissolved by the implied obligation to pay back or to reimburse him. Bor the law would not do so idle a thing as to compel an alleged obligor to pay money when upon such payment he could on demand legally require repayment of it. And, at all events, the law should not compel an obligor to pay money absolutely and unconditionally when on the actual transaction, as had between the parties he only promised and agreed to pay it on conditions of reimbursement or repayment.
Some importance is also attached to plaintiffs contention that the defendant received some benefit from McComick’s payment of fifty thousand dollars to the bank which it is claimed prevented a run on the bank and increased the value of the capital stock of the bank, and therefore the defendant should now be compelled to permanently and unconditionally pay thirteen thousand, two hundred and fifty dollars to the bank, when, according to all the evidence, McComick did not agree to pay, nor did he pay, the fifty thousand dollars upon any such understanding or promise that the defendant was to so pay unconditionally and permanently. The claim further becomes untenable, as it seems to me, when it is understood that what McComick in fact did was not to pay fifty thousand dollars to the bank as and for a permanent fund and to make the bank or his associate stockholders a gift or permanent contribution of fifty thousand dollars, but merely advanced such sum to the bank until such time when the board of directors or stockholders could safely deal with the question of replenishing the lost fund, and of devising some means to repay or reimburse him, as he, the president and the owner of the majority of the capital stock testified he thought and expected the bank, or directors, or stockholders would do.
My conclusion that the money paid by McComick and that promised to be paid by the defendant was paid and promised not as a permanent fund of the bank, but upon conditions of repayment or reimbursement, is questioned. On that point the defendant testified: “It was undisputed that we would get the money back, either by finding the party who had stolen it and recovering it in that way, or *216else we would bring tbe matter, when, the time was proper for it, before the board and ask them to devise means of putting up the money, and then, of course, I would get my money back.” McComick, in addition to portions of his testimony already referred to, testified as follows: “Q. Mr. McCor-nick, these preliminary negotiations, or this final meeting you had in the presence of Mr. Cutler, you testified in reference to, you stated, did you not, that the board would subsequently be called together at the proper time, and what you and Mr. Nelson had done would be submitted to the board, did you not ? A. You ask if I stated that ? Q. Yes; I will ask you if you did say it? A. Well, I think maybe I did. If I didn’t,- I now say I did. Q. You say you did tell Mr. Nelson at that time that you would call the board together ? A. No. I didn’t say I would call the board. I said it would be presented to the board at some future meeting. . . .Q. Now, didn’t you state, Mr. McComick, in one of these conversations, that when the proper time should come, when things should quiet down, that the board and others would be informed of the fact you and Mr. Nelson had made whole this thing ? A. So they were informed. Q. You stated, in accordance with your statement that they would be informed— A. It was the intention to inform the board at the proper time. Q. Wasn’t it the intention also that you should ask others than yourself and Mr. Nelson, to contribute their proportion of this burden? A. I don’t remember that that was brought up that we should ask them to do it. We were in hopes they would do it.” In another portion of his testimony it appears he was asked and answered as follows: “Q. Now, Mr. McComick, at the time of entering into this arrangement with Mr. Nelson, did you regard that you and Mr. Nelson were contracting with the bank? A. I certainly thought, expected, that the bank would reimburse us.” True, he further testified that “I don’t think I entered into any contract with the bank, it was all verbal talk,” and that he paid the fifty thousand dollars “without getting any obligation of the bank to reimburse” him. But, from what is made to appear, it is quite *217evident to me that at the time of tbe negotiations between himself and Nelson be in some way then expected and intended to be reimbursed. But, whether he did or not, it certainly is made evident that, when the defendant promised and agreed' to pay thirteen thousand, two hundred and fifty dollars, he understood from all that was said and done at the time of the negotiations that he was in some way to be reimbursed.
It is not made to appear that either McCorniek or the defendant owed the bank a dollar, or that either was responsible for the loss. Neither the money paid by McCor-nick nor that promised to be paid by the defendant was paid or promised by reason of such supposed or any other obligation owing by either of them to the bank. Neither was under any legal obligation to pay the bank anything. McCor-nick, however, paid the bank fifty thousand dollars, and the defendant promised to pay thirteen thousand, two hundred and fifty dollars. The money paid by McCornick and that promised by the defendant to be paid was either a gift, or was paid and promised under circumstances that repayment or reimbursement would be made. Upon the evidence I think the payments made and promised were not a gift, and were not intended as such. And neither in the court below, nor here, has the plaintiff contended that they were. And confessedly the money paid by McCorniek was not a gift because there was no donee. He could not be donor and represent the donee at the same time: The law, therefore, implied a promise to repay him. The note given by Nelson was given under the same circumstances as the money paid by McCornick, except it -may be said that as to Nelson the bank was also present through representative McCor-nick. The promise made by Nelson to pay could have been a gift had words of donation been used in the transaction and negotiations between McCornick and Nelson. But such words were not used. The language of both McCornick and Nelson shows that they were both in the same situation as to the bank, and hence, even if the words of McCornick do not show an express promise on the part of the bank to repay, *218all the circumstances taken together are inconsistent with and exclude the idea of a gift, and at least show an implied promise of repayment.